Order entered December 17, 2020




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01394-CR

                         LARRY JEAN HART, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 363rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-00575-W

                                       ORDER

      Before the Court is the State’s December 16, 2020 motion for an extension

of time to file its brief. We GRANT the motion and ORDER the brief received

along with the motion filed as of the date of this order.


                                                 /s/   CORY L. CARLYLE
                                                       JUSTICE